                                             i USDCSDNY

UNITED STATES DISTRICT COURT
                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                 ELECTl~.ONICALLY F
----------------------------------- x         DOC #: _ _---r+-.-....--1-+".-1--
OLIN CORPORATION,                             DATB FILED: . (
       Plaintiff,                             18-cv-8197 (JSR)

                 -v-                         OPINION AND ORDER

CERTAIN UNDERWRITERS AT LLOYD'S,
LONDON and CERTAIN LONDON MARKET
INSURANCE COMPANIES,

        Defendants.
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     This is the latest chapter in the saga of Olin Corporation

and its insurers. Over the past several decades, Olin has spent

hundreds of millions of dollars to remediate environmental

damage at numerous sites across North America. During the same

period, Olin has sought coverage from a host of insurers under

policies of genera: and excess liability insurance, giving rise

to a variety of disputes, the great majority of which have now

been resolved.   In this latest action, Olin seeks coverage from

defendants Certain Underwriters at Lloyd's, London and London

Market Insurance Companies (together, "London"),      for

expenditures incurred at an Olin-owned manufacturing facility in

Morgan Hill, California. ECF No. 12. London has now moved for

summary judgment, and Olin has moved for partial summary

Judgment. The d1spos1tive issue is whether Olin can hold London

jointly and severally liable for all expenditures incurred at
Morgan Hill, or whether Olin can recover only the pro rata

amount of expenditures allocated to each London policy period.

ECF Nos. 14, 18. For the reasons stated below, London's motion

is granted, and Olin's motion is denied. Furthermore, because

Olin's damages do not reach the attachment points of London's

policies when allocated on a pro rata basis, Olin's complaint is

dismissed with prejudice.

                             Background

     "The background of this interminable litigation has been

recounted in countless orders, memoranda, and opinions issued

over the past several decades, familiarity with all of which is

here, of course, presumed." Olin Corp. v. Lamorak Ins. Co., No.

84-cv-1968   (JSR), 2018 WL 3442955, at *1   (S.D.N.Y. July 17,

2018) . 1 However, the following facts, undisputed except where

otherwise indicated, are of particular relevance to the motions

here before the Court:

     From 1956 until at least 1996, Olin operated a

manufacturi~g   facility in Morgan Hill, California. Olin

Corporation's Memorandum of Law in Support of Its Motion for

Partial Summary Judgment to Enforce London's Insurance Policies




1 Unless otherwise indicated, in quoting cases, all internal
quotation marks, alterations, footnotes, and citations are
omitted.

                                  2
and the Settlement Agreement Which "Shall Apply as Written" 6

("Olin SJ Mem."), ECF No.     19. Olin's operations at the Morgan

Hill site caused property damage, which Olin has spent millions

of dollars remediating.    Id.

     During the same period that Olin was conducting operations

at Morgan Hill, London issued excess insurance policies to Olin

that indemnified Olin for certain losses associated with third-

party property damage. At issue in the instant litigation are

excess insurance policies that cover periods between 1953 and

1970. Unredacted Complaint Ex. A ("Compl."), ECF No.     12. Some,

but not all, of these policies contain the following provision,

referred to as "Condition C":

     It is agreed that if any loss covered hereunder is also
     covered in whole or in part under any other excess Policy
     issued to the Assured prior to the inception date hereof
     the limit of liability hereon .     . shall be reduced by
     any amounts due to the Assured on account of such loss
     under such prior insurance.

     Subject to the foregoing paragraph and to all the other
     terms and conditions of this Policy in the event that
     personal injury or property damage arising out of an
     occurrence covered hereunder is continuing at the time
     of termination of this Policy [London] will continue to
     protect the Assured for 1iabi1 it y in respect of such
     personal injury or property damage without payment of
     additional premium.

E.g., ECF No.   21, Ex.   2, at 5.

     In assessing this provision, it must be remembered that one

of the central issues in Olin's litigation with its various


                                     3
insurers has been the appropriate method for allocating

liability for property damage that is ongoing and progressive

over a number of years. The Second Circuit first addressed this

issue in Olin Corp. v.     Insurance Co. of North America ("Olin

l"),   221 F.3d 307   (2d Cir. 2000),   in which it considered whether

Olin's policies with one of its general liability insurers

contemplated a "joint and     ~everal   liability" (or "all sums")

approach, or an "allocation" (or "pro rata") approach. Under the

former approach - which Olin argued was mandated by certain

language in its policies - each policy would be liable up to its

limits for the entirety of progressive property damage, as long

as some property damage took place during the period covered by

the policy. Id. at 322. Under the latter approach, each policy

would be liable only for the property damage attributable to the

period covered by the policy.     Id.

       After reasoning that allocation was preferable from a

policy perspective and was "at least consistent with" the

admittedly "inconclusive" policy language, the Olin I court

decided that "allocation was the proper method to use to

determine liability under the policies." Id. at 324-35. The

court also held that,     in the absence of evidence about the

amount of property damage that occurred during each policy




                                    4
period, it was appropriate to allocate equal amounts based on

the time that each policy period covered.     Id. at 325.

     Two years later,   in Consolidated Edison Co. of New York v.

Allstate Insurance Co., 774 N.E.2d 687      (N.Y. 2002), the New York

Court of Appeals considered a similar pol1cy 2 and held, as the

Olin I court had, that "[p]ro rata allocation          . , while not

explicitly mandated by the policies, is consistent with the

language of the policies," id. at 695. The court also followed

the Second Circuit in holding that pro rata allocation did not

require equal allocation based on time, but that such an

allocation had not been erroneous.    Id.

     The next development came in Olin Corp. v. Certain

Underwriters at Lloyd's London ("Olin II"), 468 F.3d 120      (2d

Cir. 2006),   in which the Second Circuit considered the question

of when exactly property damage occurs. Both parties assumed

that an allocation approach should apply, but they disagreed

about the length of the period over which the allocation should

be made. This question is significant because the shorter the

period, the fewer policies are triggered, and the greater share

of remediation costs is allocated to each triggered policy. Olin

accordingly argued that property damage continued only until


2All the insurance contracts involved in this litigation are
subject to New York law.

                                  5
full remediation was required, which was a shorter period that

generally ended when active pollution stopped.      Id. at 128.

London, by contrast, argued that property damage took place over

a longer period of passive migration, possibly until Olin began

remediation.   Id.

     The Second Circuit purported to adopt "an intermediate

approach," but largely sided with London, holding that "property

damage occurs as long as contamination continues to increase or

spread, whether or not the contamination is based on active

pollution or the passive migration of contamination into the

soil and groundwater." Id. at 131. Notably, the Olin II court

left open whether remediation costs should be allocated equally

to each year, or proportionally based on the amount of damage

that actually occurred in each policy period. See id. at 127.

     With these rulings in the background, Olin and London

entered into a settlement agreement on July 31, 2009      (the

''Settlement Agreement" or "Agreement"). ECF No.     17, Ex. B. Under

the Agreement, Olin released some, but not all, of its claims

against London. Compl.   ~   11. For certain claims that were not

released -   including the Morgan Hill claims at issue in this

action - the Agreement provided as follows:      First, London would

be released from liability for any policies that attached below

$1.3 million. London Rule 56.1     Statement~   12, ECF No. 16.


                                    6
Second, before seeking coverage from London, Olin would deduct

from its remediation expenditures any payments made prior to the

execution of the Agreement, as well as an additional $10 million

from each claim. ECF No. 17, Ex. B, at 20. Finally, the

Agreement provided that "the terms and conditions of" London's

policies "shall apply as written except as provided in Section

VII,   Paragraphs C, D and E." Id.

       Paragraphs C and E are not relevant to the instant dispute.

Paragraph D, however, states as follows:

       Provided that it is agreed between the Parties or
       otherwise determined that there is coverage under the
       London Policies, Olin and London Market Insurers agree
       that with respect to any future third-party Pollution
       Claim relating to property damage that is not the subject
       of a release in this Agreement the following allocation
       methods shall be used:

       (i)    For property damage losses relating to Pollution at
              real property owned at any time by Olin, the
              property damage relating to any Pollution Claim
              shall be allocated pro rata equally over the entire
              period of time that any operations took place on
              any part or parts of the real property Olin owned.

       (ii)   For property damage losses relating to Pollution at
              real property at which Olin disposed of or arranged
              for the disposal of any waste that does not
              otherwise fall within the scope of Section VII
              Paragraph D. (i) above, the property damage relating
              to any Pollution Claim shall be allocated pro rata
              equally over the entire period of time that any
              waste was disposed of or arranged to be disposed of
              at any part or parts of the subject real property
              by, on behalf of, at the direction or request of
              Olin from the commencement of such activities until
              their complete cessation.


                                     7
Id. at 21-22.

      Over a year after the parties signed the Settlement

Agreement, the legal landscape changed again. Olin argued for

the first time that it could hold insurers liable for property

damage that took place after the end of a policy period, if the

policy in question contained Condition C.    ~ee   Olin Corp. v.

Insurance Co. of North America, 84-cv-1968    (S.D.N.Y.), ECF

No.   1437. The Second Circuit agreed with Olin in Olin Corp. v

American Horne Assurance Co.   ("Olin III"), 704 F.3d 89 (2d Cir.

2012), holding that the second paragraph in Condition C -

referred to as the "continuing coverage provision" - obligated

insurers to indemnify Olin for all property damage that took

place during and after each policy period,    id. at 101-02.

      The Olin III court reconciled this outcome with its prior

decisions in Olin I and Olin II by holding that the amount of

property damage that occurred in each policy period would still

be determined on a pro rata basis.    Id. at 102. Notably, the

court distinguished state court cases that had held that

pol1c1es containing Condition C were "inconsistent" with a pro

rata approach and instead required the imposition of joint and

several liability.   Id. The court acknowledged that its "prior

decisions .     . endorsing the pro rata approach foreclose us

from interpreting Condition C as imposing joint and several


                                  8
liability," but it reasoned that the distinguishable state court

cases had not relied exclusively on the language of Condition C

in determining that the policies they considered imposed joint

and several liability. Id. Since the continuing coverage

provision contemplated extension of liability after, but not

before, a policy period, the court held that Condition    c   did not

replace pro rata allocation with joint and several liability.

See id. at 103.

     However, despite this attempt by the Second Circuit to

square the language of Condition C with the pro rata approach

that it had endorsed in prior decisions, the New York Court of

Appeals held four years later,   in In re Viking Pump,   Inc., 52

N.E.3d 1144   (N.Y. 2016), that the language in Condition C

compelled the imposition of joint and several liability, id. at

1152. Of note, the Viking Pump court held that "it would be

inconsistent with the language of [Condition CJ to use pro rata

allocation," because Condition C "plainly contemplate[s] that

multiple successive insurance policies can indemnify the insured

for the same loss or occurrence," whereas "the very essence of

pro rata allocation is that the insurance policy language limits

indemnification to losses and occurrences during the policy

period - meaning that no two insurance policies, unless

containing overlapping or concurrent policy periods, would


                                  9
indemnify the same loss or occurrence." Id. at 1153. The court

even went so far as to say that Condition C "cannot logically be

applied in a pro rata allocation," and that under a pro rata

regime, Condition C "would .      . be rendered surplus-age." Id.

at 1154.

     The Viking Pump court reasoned that the continuing coverage

provision - on which the Olin III court had relied -     further

supported the imposition of joint and several liability, because

"under a pro rata allocation, no policy covers a loss that began

during a particular policy period and continued after

termination of that period." Id. The court rejected the notion

that Olin III had succeeded in "harmonizing" Condition C "with

pro rata allocation," because,    in the Viking Pump court's view,

Olin III had mistakenly interpreted New York law as requiring

the imposition of a pro rata regime. See id. at 1155. The court

held that Condition C could not be reconciled with pro rata

allocation, but instead required the imposition of joint and

several liability. Id. at 1156.

     Unsurprisingly, after Viking Pump was decided, Olin

returned to court to argue that it could hold insurers jointly

and severally liable for property damage if any of that property

damage was covered by a policy that contained Condition C.       In

01 in Corp. v. OneBeacon America Insurance Co.   ( "01 in IV") , 8 64


                                  10
F.Jd 130 (2d Cir. 2017), the Second Circuit agreed with Olin,

holding that, "under Viking Pump, the insured can pursue any

insurer whose policy contains Condition C, and whose policy

covers property damage during the relevant period,   for all

damage reaching the insurer's policy layer regardless of 'when'

it took place," id. at 144. Moreover, the court explained,

"Viking Pump departs from the 'legal fiction'   that property

damage can be cleanly allocated between policy years, and

instead adopts a joint and several liability theory." Id.

     This brings us to the instant dispute. Over the course of

the past several years, Olin had sought coverage from London for

remediation costs that Olin had incurred at its Morgan Hill

site. In an email dated December 16, 2016,   for example, Olin

notified London that it had spent $66.6 million on remediation

at Morgan Hill, of which $18.9 million was incurred after the

execution of the Settlement Agreement. ECF No. 17, Ex. E, at 2.

Olin stated that it was "evaluating an all sums recovery based

upon the decision from the New York Court of Appeals [in]      In re

Viking Pump."   J~


     In a letter dated January 9, 2017, London responded to

Olin's email, stating that Olin's expenditures were insufficient

to trigger coverage under London's policies. ECF No. 17, Ex. F,

at 4. According to London, Olin was required to deduct $10


                                11
million from the $18.9 million it had incurred after the

execution date, and then - pursuant to Paragraph D of the

Settlement Agreement - allocate the remaining $8.9 million pro

rata equally over the entire period that operations took place

at Morgan Hill.    Id. Since that period was approximately 40

years,   the damages allocated to each of London's policies did

not meet the $1.3 million points at which those policies

attached. Id.

     In a letter dated September 18, 2017, Olin made clear its

disagreement with London's position. ECF No. 21, Ex. 18. As of

June 30, 2017, Olin stated, it had spent approximately $70

million on remediation at Morgan Hill, of which $19,493,813.78

was incurred after the execution of the Settlement Agreement.

Id. at 2. Olin acknowledged that it was required to deduct $10

million from these expend:tures, but it disagreed that the

remaining $9,493,813.78 should be allocated pro rata.    Id.

Instead, Olin argued, the full amount was claimable against any

London policy that provided coverage during the period that

operations took place at Morgan Hill. After accounting for

London's release from liability for policies attaching below

$1.3 million, this meant that Olin was entitled to coverage of

$8,193,813.78.    Id.




                                  12
     On September 7, 2018, Olin filed suit in this Court,

alleging that London had breached its policies and the

Settlement Agreement by failing to provide coverage for Olin's

remediation costs at Morgan Hill. ECF No. 12. Olin sought

damages, declaratory relief,   fees, and costs.

     In the instant motions, Olin and London both seek summary

Judgment on the meaning of Paragraph D of the Settlement

Agreement and its interaction with the Condition C provision

contained in some of London's policies. ECF Nos. 14, 18.

Specifically, London moves for summary judgment on the issue of

whether Paragraph D requires Olin's remediation expenditures to

be allocated pro rata equally across the period during which

operations took place at Morgan Hill. Defendants Certain

Underwriters at Lloyd's, London and Certain London Market

Insurance Companies' Memorandum of Law in Support of Their

Motion for Summary Judgment 1-2 ("London SJ Mem."), ECF No. 15;

see Defendants Certain Underwriters at Lloyd's, London and

Certain London Market Insurance Companies' Memorandum of Law in

Opposition to Plaintiff Olin Corporation's Motion for Partial

Summary Judgment   ("London SJ Opp."), ECF No. 23. Since the

expenditures, when allocated, do not reach the attachment points

of London's policies, London argues that Olin's claims must be

dismissed as nonjusticiable. London SJ Mem. 2.


                                 13
     Olin,   in its motion, seeks partial summary judgment on the

issue of whether the Settlement Agreement - and particularly the

language that says "the terms and conditions of" London's

policies "shall apply as written except as provided in Section

VII, Paragraphs C, D and E" -   leaves Condition C intact. Olin SJ

Mem. 1; see Olin Corporation's Memorandum of Law in Opposition

to Defendant Certain Underwriters at Lloyd's, London and Certain

London Markets Insurance Companies' Motion for Summary Judgment

("Olin SJ Opp."), ECF No. 25. In other words, Olin seeks a

ruling that, notwithstanding Paragraph D, the Settlement

Agreement preserves the requirement that London's policies

containing Condition C are subject to joint and several

liability. Olin SJ Mem. 7.

                              Analysis

     Rule 56(a) of the Federal Rules of Civil Procedure provides

that a "court shall grant summary Judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." "The movant

bears the burden of demonstrating the absence of a genuine

dispute of fact, and, to award summary judgment, the court must

be able to find after drawing all reasonable inferences in favor

of a non-movant that no reasonable trier of fact could find in




                                 14
favor of that party." Palmer/Kane LLC v. Rosen Book Works LLC,

204 F. Supp. 3d 565, 568      (S.D.N.Y. 2016).

     Under here applicable New York law, "(i]nsurance contracts

must be interpreted according to common speech and consistent

with the reasonable expectations of the average insured." Cragg

v. Allstate Indem. Corp., 950 N.E.2d 500, 502        (N.Y. 2011). A

reviewing court "must construe the policy in a way that affords

a fair meaning to all of the language employed by the parties in

the contract and leaves no provision without force and effect."

Roman Catholic Diocese of Brooklyn v. Nat' l Union Fire Ins. Co.

of Pittsburgh, Pa.,      991 N.E.2d 666, 671-72   (N.Y. 2013).   In

particular, "surplusage is a result to be avoided." Viking Pump,

52 N.E.3d at 1151.

     London makes several arguments in favor of its position

that Paragraph D imposes a pro rata allocation regime, including

on policies that contain Condition C. Of particular relevance to

the Court's analysis are London's arguments regarding the text

of Paragraph D and its place within the parties'        litigation

history.   3   With respect to the text, London argues that "the


3 London also argues that Olin's position is foreclosed by this
Court's decision in Olin Corp. v. Lamorak Insurance Co., No. 84-
cv-1968 (JSR), 2018 WL 1901634 (S.D.N.Y. Apr. 18, 2018). There
the Court remarked in a footnote that, "[i]f [London] is found
liable in contribution to Lamorak, the judgment should be


                                     15
express terms of the Settlement Agreement provide that property

damages are to be allocated using a specific pro rata allocation

formulae." London SJ Mem.      7.   Indeed, London observes, "if Olin

could recover 'all sums'      from any London excess policy

containing [Condition CJ, there would be no reason for the

parties to include a pro rata [provision]        in the Settlement

Agreement to begin with." London SJ Opp. 2-3.

        As to litigation history,    London contends that pro rata

allocation is consistent with prior disputes between London and

Olin.    London SJ Mem.   11-13. Citing Olin I and Olin II, London

argues that a major point of disagreement between the parties

was whether property damage should be allocated over a longer or

shorter period, and whether it should be allocated equally or by

a different method. See id. at 11-12 & n.3. By choosing in

Paragraph D to allocate property damage equally across the years

of operation at Olin-owned sites        (and across the years of




reduced by .   . all pre-July 31, 2009 damages,      . the
$10,000,000 automatic deduction from all claims, and .      any
amount which does not exceed the $[1.3] million attachment point
of the London policies in any given year after the remaining
claim is allocated pro rata from 1952 to the present." Id. at
*15 n.15. This language is certainly supportive of London's
position, and Olin is wrong to dismiss it as "irrelevant." Olin
SJ Opp. 18. However, the interaction between Paragraph D and
Condition c·was neither fully briefed in the prior litigation,
nor directly addressed by the footnote at issue, and Olin is not
precluded from raising it here.

                                      16
disposal at non-Olin-owned sites), London argues that the

parties resolved their dispute as to both the period over which

damage occurred and the method of allocation. Id. at 12.

     Olin responds with several arguments of its own. On Olin's

view, the text of the Settlement Agreement makes clear that "the

terms and conditions of" London's policies "shall apply as

written except as provided in Section VII, Paragraphs C, D and

E." Given that Paragraph D makes no mention of Condition C, Olin

argues, "London is reduced to arguing that there was some type

of repeal by implication." Olin SJ Mem.   9. Far from imposing a

pro rata allocation regime, Olin continues, Paragraph D defines

when property damage begins and ends, as well as the amount of

property damage in each period. Id. at 10. Once the period and

amounts are defined, Olin argues, "it becomes clear which of the

London Policies are implicated," and one need only "consult the

policy terms 'as written' to assess the liability under each

policy." Id. at 10-11.

     Olin contends that its view is further bolstered by the

parties'   litigation history, and by the amount of expert trial

testimony devoted to fighting about allocation of property

damage across policy years.   Id. at 11. Whereas Olin II left the

parties to prove when contamination stopped spreading, Olin

explains, Paragraph D simplifies the inquiry by requiring the


                                 17
parties to prove only when operations at a site stopped (or, in

the case of non-Olin-owned sites, when Olin stopped disposing of

waste). See id. Olin also argues that Paragraph D applies

equally to policies that do not contain Condition C, "a fact

that further indicates [Paragraph DJ operates independently of

Condition C." Id. at 12.

    After carefully reviewing each party's arguments, the Court

concludes that London is clearly correct.   4   Beginning with the

disputed language in the Settlement Agreement - quoted at

greater length above - Paragraph D states as follows:

     Provided that it is agreed between the Parties or
     otherwise determined that there is coverage under the
     London Policies, Olin and London Market Insurers agree
     that with respect to any future third-party Pollution
     Claim relating to property damage that is not the subject
     of a release in this Agreement the following allocation
     methods shall be used:

     (i)   For property damage losses relating to Pollution at
           real property owned at any time by Olin, the
           property damage relating to any Pollution Claim
           shall be allocated pro rata equally over the entire
           period of time that any operations took place on
           any part or parts of the real property Olin owned.


4 This conclusion makes Olin's strident tone all the more
inappropriate. See, e.g., Olin Corporation's Reply Memorandum in
Support of Its Motion for Partial Summary Judgment to Enforce
London's Insurance Policies and the Settlement Agreement Which
"Shall Apply as Written" 7 ("Olin Reply"), ECF No. 30 ("Despite
London's howls, London's interpretation of [Paragraph DJ
violates the tenet that contracts must be construed to give full
meaning and effect to all of its provisions."); id. ("[W]hat
truly is a 'waste of ink,'      . is London's argument .     .").

                                 18
ECF No.    17, Ex. B, at 21-22. As relevant here, "Pollution Claim"

is defined as "any and all Claims relating to Pollution," id. at

8, "Pollution" is defined as "actual, alleged or threatened

pollution, contamination, damage,        injury or harm to any land,

soil, watercourse, surface water, ground water, aquifer, body of

water,    the air and atmosphere and any other tangible thing,"

id., and "Claim" is defined as "any claim, manner of action,

cause of action, suit, debt, or account," id. at 3.

        Read most naturally,   Paragraph D and its defined terms

contemplate the following scheme: Olin incurs losses arising

from third-party claims for property damage caused by Olin's

polluting activities.    If the property damage takes place at a

site for which London has not been released, Olin may seek

coverage under London's policies for the losses that Olin

incurs. These losses, in turn, are allocated on an equal pro

rata basis over the period (for sites owned by Olin) during

which operations at the site took place. For any given policy

period, London must provide coverage for the allocated pro rata

loss.

        Olin appears to agree that this is how Paragraph D operates

when the underlying London pol1c1es do not contain Condition C.

In its motion for partial summary judgment, for instance, Olin

gives the example of "London policies covering the years 1956


                                    19
and 1957 that respond to the first $5 million of coverage in

excess of the primary insurance as long as there is property

damage during those policy years." Olin SJ Mem. 12. Under

Paragraph D, Olin argues, "[i]f Olin makes a claim for Morgan

Hill under those policies           those policies are clearly

triggered because Morgan Hill operated during that time." Id.

However, Olin argues,    "because those policies do not contain

Condition C .       ., the policies only cover the property damage

allocated to those years." Id.

      When the underlying London policies do contain Condition C,

however, Olin argues that Paragraph D serves "only to streamline

the process of determining which policies were impacted by a

particular claim by providing,     for example, a defined period of

property damage at Olin's sites." Id. at 11. In such cases, Olin

contends, "the only question that needs to be answered .         . is,

simply, when operations took place at the Morgan Hill Site. Once

the period of operations is known,      it becomes clear which of the

London Policies are implicated." Id. at 10. And "(o]nce there is

a   determina~ion   that those policies are impacted,   then one needs

to consult the policy terms     'as written'   to assess the liability

under each policy." Id. at 10-11.

       Olin's interpretation of Paragraph Dis problematic for

several reasons. First, as Just illustrated, Olin's position


                                   20
requires different constructions of Paragraph D depending on

whether the underlying London policy contains Condition   c.
Second, and relatedly, Olin's position renders the words "pro

rata equally" entirely superfluous when the underlying policy

contains Condition C. If Paragraph D simply defined the period

of damages in cases where the underlying policy contained

Condition C   and if all policies with Condition C imposed joint

and several liability -   then the effect of Paragraph D would be

unchanged if it said only that "the property damage relating to

any Pollution Claim shall be allocated .       over the entire

period of time that any operations took place" (or, in the case

of non-Olin-owned sites, "over the entire period of time that

any waste was disposed of or arranged to be disposed of"). The

words "pro rata equally" would be left "without force and

effect." Roman Catholic Diocese of Brooklyn,   991 N.E.2d at 671-

72.~




5 London argues that if Condition C imposed joint and several
liability notwithstanding Paragraph D, then "there would have
been no reason to have two separate pro rata allocation periods
for owned versus non-owned sites" in Paragraph D because Olin
"could recover 'all sums' under either scenario." London SJ Opp.
8. This is incorrect, however, because even if Paragraph D
defined only the period over which damages occurred (and thus
defined only which policies were triggered), different ranges of
policies would be triggered depending on whether the period of
damages was defined in terms of when operations took place at an
Olin-owned site, or in terms of when Olin disposed of waste at a
non-owned site. See Olin Reply 7-9.

                                 21
     The problems with Olin's reading deepen when one tries to

reconcile the text of Paragraph D with the text of Condition C,

which is quoted above, and which provides that:

     It is agreed that if any loss covered hereunder is also
     covered in whole or in part under any other excess Policy
     issued to the Assured prior to the inception date hereof
     the limit of liability hereon .     . shall be reduced by
     any amounts due to the Assured on account of such loss
     under such prior insurance.

     Subject to the foregoing paragraph and to all the other
     terms and conditions of this Policy in the event that
     personal injury or property damage arising out of an
     occurrence covered hereunder is continuing at the time
     of termination of this Policy [London] will continue to
     protect the Assured for liability in respect of such
     personal injury or property damage without payment of
     additional premium.

~'    ECF No. 21, Ex. 2, at 5.

     As just discussed,   Paragraph D is most naturally read as

allocating Olin's losses to each policy period on an equal pro

rata basis. But this means that no "loss covered" under one

policy will "also [be] covered in whole or in part under any

other .     Policy," thereby rendering the first paragraph of

Condition C inapplicable. As the New York Court of Appeals held

in Viking Pump, "it would be inconsistent with the language of

[Condition CJ   to use pro rata allocation," because Condition C

"plainly contemplate[s] that multiple successive insurance

policies can indemnify the insured for the same loss or

occurrence," whereas "the very essence of pro rata allocation is


                                 22
that the insurance policy language limits indemnification to

losses and occurrences during the policy period - meaning that

no two insurance policies, unless containing overlapping or

concurrent policy periods, would indemnify the same loss or

occurrence." 52 N.E.3d at 1153.

           Similarly, if property damage is allocated to each policy

period on an equal pro rata basis, then no "property damage

arising out of an occurrence covered" under a policy will be

"continuing at the time of termination of" the policy, thereby

rendering the second paragraph of Condition C inapplicable as

well. The Viking Pump court addressed this issue too, writing

that, "under a pro rata allocation, no policy covers a loss that

began during a particular policy period and continued after

termination of that period." Id. at 1154. At bottom, the most

natural reading of Condition C - in the view of this Court and

the Viking Pump court - makes clear that the provision "cannot

logically be applied in a pro rata allocation." Id. And since

Paragraph D imposes a pro rata allocation, Condition C must give

way.   6




6 For similar reasons, Olin is incorrect in arguing that
Paragraph D could not have overridden Condition C without
referencing it explicitly. As New York courts have long
recognized, where there is a "pervading and irreconcilable
conflict between" two contracts, "the presumption of law is that


                                     23
     In addition to providing the most plausible textual

reading, London's interpretation of Paragraph D makes

significantly more sense than Olin's when viewed in the context

of the parties' litigation history.   7   As discussed above, Olin and

its insurers spent the first decade of the 2000s fighting about

the appropriate method for allocating liability for progressive

property damage. In Olin I, Olin argued that it could hold its

insurers jointly and severally liable under policy provisions

that are not at issue here, but the Second Circuit held that

Olin was limited to recovery on a pro rata basis. 221 F.3d at

324-25. The court left open, however, whether pro rata

allocation required equal allocation to each policy period, id.


the later contract so modified the earlier as to abrogate or
supersede it." In re Callister's Estate, 47 N.E. 268, 269 (N.Y.
1897). The Settlement Agreement was executed long after the
policies at issue, and, as the discussion above makes clear, the
pro rata allocation that Paragraph D imposes is "inconsistent
with the language of" Condition C.

7 This is not to say, as London argues, that pro rata allocation
was "the law of the case" when the Settlement Agreement was
executed, and that it was therefore incorporated automatically
into the Settlement Agreement. See London SJ Mem. 9-10. As Olin
correctly notes, Olin I, Consolidated Edison, and Olin II did
not hold that all insurance policies impose a pro rata regime
(although the cases did express a policy preference for pro rata
allocation). See Olin SJ Opp. 16-17. Instead, those cases held
that policies with certain language impose pro rata regimes, and
some of the policies affected by the Settlement Agreement -
particularly those with Condition C - contain language
materially different from the language at issue in Olin I,
Consolidated Edison, and Olin II.

                                24
at 325, and the New York Court of Appeals took a similar

approach in Consolidated Edison, 774 N.E.2d at 695.

     Not long after,   in Olin II, the Second Circuit addressed

the issue of the appropriate number of years over which to

allocate liability for property damage. Olin argued that

liability should be allocated over a shorter timeline, so that

the amount allocated to each policy period would be greater.

London argued the opposite, and the Second Circuit largely

agreed with London, holding that liability should be allocated

over the period during which contamination continued to spread,

whether through active pollution or passive migration. 468 F.3d

at 131.   In so holding, the Olin II court - like the Olin I and

Consolidated Edison courts - left open whether remediation costs

should be allocated equally to each policy period, or

proportionally based on the amount of property damage that

actually occurred. See id. at 127.

     At the time of the Settlement Agreement, then, Olin and its

insurers were required to answer two potentially difficult

questions each time they wanted to determine how much coverage a

given policy provided at a given site: First, when did property

damage stop at the site? Second, how much damage should be

allocated to each policy period? Paragraph D provides simple

answers to both of these questions: First, property damage stops


                                 25
when operations stop (for Olin-owned sites), or when disposal of

waste stops   (at non-owned sites). Second, an equal amount of

damage should be allocated to each year. Even Olin concedes that

these two concerns drove the adoption of Paragraph D.s Indeed, it

is hard to understand what the parties could have thought they

were doing other than enacting a pro rata allocation regime.

                                Conclusion

     Given these textual and historical considerations, the

Court has no difficulty concluding that the Settlement Agreement

imposes a pro rata allocation regime, even on London policies

that contain Condition C.   9   As a result, the Court hereby grants



8  See Olin SJ Mem. 11 ("The purpose of [Paragraph DJ is
underscored by the years of fighting between Olin and London
over how much property damage should be allocated to which
policy years that, at the time of the Settlement Agreement, had
consumed much of the expert trial testimony in two separate
trials .        Those disputes crystallized in the [Olin II]
decision        , where the court concluded that property damage
occurs as long as contamination continues to increase or spread,
whether or not the contamination is based on active pollution or
the passive migration of contamination into the soil and
groundwater .       . Application of that test in practice
requires significant and expensive expert testimony, as the
trial on remand proved yet again.         [Paragraph DJ eliminates
that test and substituted a test that requires no expert
testimony: 'the period of time that any operations took place.'"
 (internal quotations and citations omitted)).

9 Because the Court concludes that the Settlement Agreement is
unambiguous, it need not consider the parties' arguments
regarding the use of parol evidence. See, e.g., London SJ Mem.
12; Olin SJ Opp. 5-16.

                                     26
London's motion for summary judgment, and it denies Olin's

motion for partial summary judgment. Furthermore, since Olin

does not dispute that its expenditures fail to reach the

attachment points of London's policies when allocated on a pr?

rata basis, the Court hereby dismisses Olin's complaint with

prejudice. The Court will reserve judgment, however, on London's

counterclaim for attorneys'   fees, which will be argued before

this Court on December 14, 2018.

     The Clerk is directed to close the entries at docket

numbers 14 and 18.

     SO ORDERED.

Dated:    New York, NY
          November 24, 2018               JED S. RAKOFF, U.S.D.J.




                                   27
